Title: From John Adams to Samuel Adams, 18 August 1776
From: Adams, John
To: Adams, Samuel


     
      Dear Sir
      Philadelphia August 18 1776
     
     I had the Pleasure of a line from you, at Princetown, and Yesterdays Post brought me another from New York. I thank you for this Attention, and for the encouraging Account you give of the State of our Affairs at New York and Ti. The last is agreable to the Official Letters We have from General Gates who has at last Sent Us a general Return of the Army and Navy upon a more distinct, accurate and intelligible Plan, than any which I have seen before, among other Particulars which are new, is a Return of the State of the Hospital, in one Column the Number Admitted in July, in another the Number discharged, the Ballance remains by which it appears that between 4 and 500 got well in that Month, and has distinguished the Regiments to which they belong, by which it appears that the Pensilvania, N. Jersey and N. York Battallions, are as Sickly in Proportion to their Numbers, as the N. England ones.
     Confederation has not been mentioned Since you left Us. We have Spent the Time upon the two old Bones of Contention. The Old General and the Commodore. The first We voted blameless. The last We voted censurable, because the Reasons given for not complying litterally with his Instructions, were by no Means, satisfactory. My two Colleagues differed in Opinion from me, upon these Questions concerning the Admiral. 6 Colonies Ay. 3. No. 3 divided. I am afraid this will hurt the Fleet, but Time must determine. We have ordered the old Hero to his Command.
     Before the Receipt of your Letter, what you Advise concerning Meigs and Dearborne was done. The Board of War recommended it and it was done, but not without opposition from 5 or 6 Colonies, who thought, that there ought to be no Distinctions made, but a general Exchange of the Prisoners of Arnolds Party, or none.
     Let me intreat you, Sir upon your Return to Watertown, to promote an Inquiry concerning the Massachusetts Forces. Let a List be collected and published of all the Regiments raised in that State. The Names of all the Officers. Let the Regiments be numbered and the Officers ranked. Let us know for what Periods they were inlisted.
     Let me suggest one Thing more. I am in doubt, whether our Province have had returned to them all the Powder, they furnished the Continent from the Town Stocks, as well as the Provincial Magazines. Pray inquire and if they have not, let it be demanded. There is by a Return from General Ward 3 or 400 Barrells of Powder, there belonging to the Continent, and if this opportunity is not embraced, another So fair, may not present itself.
     I wish to know the Armed Vessells in the Service of the Province, thier Number, Size, Guns, Weight of Metal, Number of Men &c.
     As soon as the General Court shall assemble I hope you will promote an Election of Some fresh Delegates, at least of one, to take my Place. Mr. Hawley, I hope will be perswaded to come. It will be a fine Season to have the Small Pox here, and Rush will insure him through, almost without a sigh or Groan. Warren is the next, Dana the third and Lowell the fourth. If the Province should approve the Plan of choosing Nine. These four will make up the Number. But if there are objections to these there are enough others.
     Some of Us here, are tremblingly alive, at the Prospect of a Battle, but whether it will be fought this Year, or not, I cant Say. The Two gratefull Brothers may loose Reputation with thier fellow Tyrants, if they dont attack, but I hope they will loose more, if they do. My most respectfull Compliments to your good Lady. I am, your Friend and servant
     
      John Adams
     
    